DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 11/24/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 5-7, and 12-15 have been amended.  Claim 2 has been cancelled. 
The objections to the specification have been withdrawn. 
The rejections of claims 3, 5, 7, 10, 12, and 13 under 35 U.S.C. § 112(b) have been withdrawn. 
The rejection of claim 12 under 35 U.S.C. § 112(a) is rendered moot by the cancellation of that claim. 

Response to Arguments
Applicant’s arguments, see Remarks pp. 8-10, filed 11/24/2021, with respect to the rejection of claims 1 and 3-15 under 35 U.S.C. § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejection of claims 1 and 3-15 under 35 U.S.C. § 112(a) has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a disturbance light identifying apparatus comprising: a modulated light irradiation unit which is a light source that irradiates an optical system with modulated light, wherein the modulated light is a light of which a light amount changes in relation to time; a light receiving unit that receives light exiting the optical system in response to an incidence of the modulated light from the modulated light irradiation unit; and a controlling unit that controls the modulated light irradiation unit and the light receiving unit, wherein while a light beam incident on the light receiving unit after traveling through an optical path exceeding a reference distance determined on a basis of a designed optical path length of the optical system is defined as a disturbance light component, the controlling unit identifies whether or not the light exiting the optical system contains the disturbance light component, on a basis of a light beam traveling distance obtained from the light exiting the optical system. 
Independent claim 6 recites a disturbance light separating apparatus comprising: a modulated light irradiation unit which is a light source that irradiates an optical system with modulated light, wherein the modulated light is a light of which a light amount changes in relation to time; a light receiving unit that receives light exiting the optical system in response to an incidence of the modulated light from the modulated light irradiation unit; and a controlling unit that controls the modulated light irradiation unit and the light receiving unit, wherein while a light beam incident on the light receiving unit after traveling through an optical path exceeding a reference distance determined 
Independent claim 13 recites a disturbance light separating apparatus comprising: a modulated light irradiation unit which is a light source that irradiates an optical system with modulated light, wherein the modulated light is a light of which a light amount changes in relation to time; a light receiving unit that receives light exiting the optical system in response to an incidence of the modulated light from the modulated light irradiation unit; a shutter provided between the optical system and the light receiving unit; and a controlling unit that controls the modulated light irradiation unit, the light receiving unit, and the second shutter wherein while a light beam incident on the light receiving unit after traveling through an optical path exceeding a reference distance determined on a basis of a designed optical path length of the optical system is defined as a disturbance light component, the controlling unit controls opening and closing of the shutter in such a manner that the shutter is open only during such a time period when the disturbance light component out of the light exiting the optical system does not reach the shutter. 
Independent claim 14 recites a disturbance light identifying method comprising: a step of irradiating, with a modulated light irradiation unit, an optical system with modulated light, wherein the modulated light irradiation unit is a light source, and wherein the modulated light is a light of which a light amount changes in relation to time; a step of obtaining information about a light beam traveling distance from light exiting the optical system in response to an incidence of the modulated light; and a step of identifying, while a light beam incident on a light receiving unit after traveling through an optical path exceeding a reference distance determined on a basis of a designed optical path length of the optical system is defined as a disturbance light component, whether or not the light exiting the optical system contains the disturbance light component, on a basis of the light beam traveling distance obtained from the light exiting the optical system. 
Independent claim 15 recites a disturbance light separating method comprising: a step of irradiating, with a modulated light irradiation unit, an optical system with modulated light, wherein the modulated light irradiation unit is a light source, and wherein the modulated light is a light of which a light amount changes in relation to time; a step of obtaining information about a light beam traveling distance from light exiting the optical system in response to an incidence of the modulated light; and a step of generating disturbance light component separation information, while a light beam incident on a light receiving unit after traveling through an optical path exceeding a reference distance determined on a basis of a designed optical path length of the optical system is defined as a disturbance light component, the disturbance light component separation information being used for separating the disturbance light component from the light exiting the optical system, on a basis of the light beam traveling distance obtained from the light exiting the optical system. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 6, as recited in combination in independent claim 13, as recited in combination in independent claim 14, and as recited in combination in independent claim 15, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Yamashita (US 2012/0321203), teaches ghost removal using two cameras (Abstract; FIGS. 1-4). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 6, as recited in combination in independent claim 13, as recited in combination in independent claim 14, and as recited in combination in independent claim 15. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645